Exhibit 10.3

AMENDMENT NO. 2

to the Exclusive License Agreement between

VIRGINIA COMMONWEALTH UNIVERSITY

INTELLECTUAL PROPERTY FOUNDATION

and

OXYGEN BIOTHERAPEUTICS, INC.

Whereas, Virginia Commonwealth University Intellectual Property Foundation
(LICENSOR) and Oxygen Biotherapeutics, Inc. (LICENSEE, formally Synthetic Blood
International, Inc.) are parties to an Exclusive License Agreement entered into
on May 21st, 2008;

Whereas, Section 2.2 of the Agreement states that “LICENSOR grants to LICENSEE,
and LICENSEE accepts, an exclusive first option to enter into good faith
negotiations for a license in the FIELD OF USE to include any inventions with
respect to oxygen therapeutics invented by Dr. Bruce Spiess together with other
inventors (if no inventor objects in writing) in this AGREEMENT upon payment of
$25,000 fee.”, and;

Whereas, LICENSOR, in a letter dated December 4, 2008, notified LICENSEE of such
invention described in VCU invention disclosure 08-052, entitled “Intravenous
Perfluorocarbon Emulsions for the Treatment of Traumatic Brain and Spinal Cord
(Central Nervous System) Injury.” LICENSEE has elected to include this invention
in the Exclusive License Agreement by paying the $25,000 fee on January 15,2009,
and;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. In Appendix A, the following invention is added to the list of Licensed
Patents:

4. PCT application and US patent application filed July 17,2009, Serial Nos.
PCT/US2009/004165 and 12/460,409, respectively, entitled “METHOD OF TREATING
TRAUMATIC BRAIN INJURY” based on VCU invention 08-052.

 

Agreed and Accepted: Oxygen Biotherapeutics, Inc.     VCU Intellectual Property
Foundation By       By  

/s/ Michael Jebsen

   

/s/ Ivelina S. Metcheva

Name   Michael Jebsen    

Ivelina S. Metcheva, Ph.D., MBA

President

Title   CFO     Date:  

3/8/2010

    Date:  

3/10/10